Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 4, 2022

                                        No. 04-22-00483-CR

                                     Ricardo GONZALES, Jr.,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CR-13554
                          Honorable Jefferson Moore, Judge Presiding


                                           ORDER

        The reporter’s record was originally due September 19, 2022 but was not filed. On that
date, the court reporter filed a notification of late record, stating that the reporter’s record was not
filed because appellant had failed to pay or make arrangements to pay the court reporter’s fee for
preparing the record and that appellant was not entitled to appeal without paying the fee. The
court reporter requested an extension until October 28, 2022 to file the record.

        On September 24, 2022 we ordered that appellant provide written proof to this court that
either: (1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s
fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. On September 29,
2022, appellant provided a written response stating appellant “filed a request for the records in
forma pauperis on September 14, 2022. Judge Moore granted the motion and ordered a free
record on September 22, 2022.” Appellant also filed an amended docketing statement containing
updated information about his indigency.

       After consideration, we GRANT the request and ORDER the court reporter to file the
record by October 28, 2022.


                                                       _________________________________
                                                       Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court